NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                       2006-7064


                                  AGRIFINA C. BARO,

                                                       Claimant-Appellant,


                                              v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                       Respondent-Appellee.


                            __________________________

                            DECIDED: October 6, 2006
                            __________________________


Before LINN and PROST, Circuit Judges, and SARIS, District Judge.∗

PER CURIAM.

       Agrifina C. Baro appeals from a decision of the United States Court of Appeals

for Veterans Claims (“Veterans Court”) affirming the decision of the Board of Veterans’

Appeals (“Board”) which denied service connection for her husband’s death and denied

entitlement to accrued benefits. Baro v. Nicholson, No. 04-1260 (Vet. App. Dec. 1,

2005). We dismiss for lack of jurisdiction.



       ∗
                Honorable Patti B. Saris, District Judge, United States District Court for
the District of Massachusetts, sitting by designation.
       Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from

decisions of the Veterans Court. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.

Cir. 2002) (en banc).      This court “may not review (A) a challenge to a factual

determination, or (B) a challenge to a law or regulation as applied to the facts of a

particular case.” 38 U.S.C. § 7292(d)(2) (2000).

       Ms. Baro’s appeal to this court can be best construed as relying on two theories.

The first is that the Veterans Court failed to find that her husband’s death was service

connected. Because the determination of whether an injury is service connected is a

factual determination, it is outside the jurisdiction of this court. Therefore, we decline to

address Ms. Baro’s arguments with respect to that issue.

       Secondly, Ms. Baro’s appeal can be read to argue that the Veterans Court erred

by failing to apply 38 U.S.C. § 5107(b). This statute requires that

       [t]he Secretary shall consider all information and lay and medical evidence
       of record in a case before the Secretary with respect to benefits under
       laws administered by the Secretary. When there is an approximate
       balance of positive and negative evidence regarding any issue material to
       the determination of a matter, the Secretary shall give the benefit of the
       doubt to the claimant.

38 U.S.C. § 5107(b) (2000). Ms. Baro’s argument may either be that the Veterans

Court did not consider all the evidence before it, or, having found that the evidence for

and against her claim was relatively balanced, the court should have found in her favor.

In either case, this argument constitutes a challenge to the application of law to the facts

of this case. Such an issue is outside of this court’s jurisdiction. 38 U.S.C. § 7292(d)(2)

(2000).

       Accordingly Ms. Baro’s appeal is dismissed for lack of jurisdiction.

       No costs.



2006-7064                                    2